Exhibit 10.26

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

Manufacturing Services Agreement

March 12, 2010



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1    1 INTERPRETATION    1

1.1      

 

DEFINITIONS.

   1

1.2

 

CURRENCY.

   6

1.3

 

SECTIONS AND HEADINGS.

   6

1.4

 

SINGULAR TERMS.

   6

1.5

 

SCHEDULES.

   7 PATHEON’S MANUFACTURING SERVICES    8

2.1

 

MANUFACTURING SERVICES.

   8

2.2

 

ACTIVE MATERIAL YIELD.

   10 ARTICLE 3    11 CLIENT’S OBLIGATIONS    11

3.1

 

PAYMENT.

   11

3.2

 

ACTIVE MATERIALS.

   11 ARTICLE 4    12 CONVERSION FEES AND COMPONENT COSTS    12

4.1

 

FIRST YEAR PRICING.

   12

4.2

 

PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING.

   12

4.3

 

PRICE ADJUSTMENTS – CURRENT YEAR PRICING.

   13

4.4

 

ADJUSTMENTS DUE TO TECHNICAL CHANGES.

   13

4.5

 

BOOKS AND RECORDS.

   13

4.6

 

AUDIT.

   14 ARTICLE 5    14 ORDERS, SHIPMENT, INVOICING, PAYMENT    14

5.1

 

ORDERS AND FORECASTS.

   14

5.2

 

ON TIME DELIVERY.

   15

5.3

 

RELIANCE BY PATHEON.

   15

5.4

 

MINIMUM ORDERS.

   16

5.5

 

SHIPMENTS.

   16

5.6

 

INVOICES AND PAYMENT.

   16 ARTICLE 6    17 PRODUCT CLAIMS AND RECALLS    17

6.1

 

PRODUCT CLAIMS.

   17

6.2

 

PRODUCT RECALLS AND RETURNS.

   18

6.3

 

PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS.

   18

 

- i -



--------------------------------------------------------------------------------

6.4

 

DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS.

   19

6.5

 

HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS; ADVERSE EVENT REPORTING

   19

6.6

 

SOLE REMEDY.

   19 ARTICLE 7    20 CO-OPERATION    20

7.1

 

QUARTERLY REVIEW.

   20

7.2

 

GOVERNMENTAL AGENCIES.

   20

7.3

 

RECORDS AND ACCOUNTING BY PATHEON.

   20

7.4

 

ACCESS.

   20

7.5

 

REGULATORY INSPECTIONS.

   21

7.6

 

REPORTS.

   21

7.8

 

FDA FILINGS.

   21 ARTICLE 8    22 TERM AND TERMINATION    22

8.1

 

INITIAL TERM.

   22

8.2

 

CLIENT TERMINATION.

   22

8.3

 

TERMINATION FOR CAUSE.

   23

8.4

 

PRODUCT DISCONTINUATION.

   24

8.5

 

OBLIGATIONS ON TERMINATION.

   24 ARTICLE 9    25 REPRESENTATIONS, WARRANTIES AND COVENANTS    25

9.1

 

AUTHORITY.

   25

9.2

 

CLIENT WARRANTIES.

   25

9.3

 

PATHEON WARRANTIES.

   26

9.4

 

DEBARRED PERSONS.

   27

9.5

 

PERMITS.

   27

9.6

 

NO WARRANTY.

   27

9.7

 

CONFIDENTIAL TREATMENT.

   27 ARTICLE 10    28 REMEDIES AND INDEMNITIES    28

10.1    

 

CONSEQUENTIAL DAMAGES.

   28

10.2

 

LIMITATION OF LIABILITY.

   28

10.3

 

PATHEON.

   28

10.4

 

CLIENT.

   28

10.5

 

INDEMNIFICATION PROCEDURE

   29

10.6

 

REASONABLE ALLOCATION OF RISK.

   29 ARTICLE 11    29

 

- ii -



--------------------------------------------------------------------------------

CONFIDENTIALITY    29

11.1    

 

CONFIDENTIALITY.

   29 ARTICLE 12    30 DISPUTE RESOLUTION    30

12.1

 

COMMERCIAL DISPUTES.

   30

12.2

 

TECHNICAL DISPUTE RESOLUTION.

   30 ARTICLE 13    30 MISCELLANEOUS    30

13.1

 

INVENTIONS.

   30

13.2

 

INTELLECTUAL PROPERTY.

   31

13.3

 

INSURANCE.

   31

13.4

 

INDEPENDENT CONTRACTORS.

   32

13.5

 

NO WAIVER.

   32

13.6

 

ASSIGNMENT.

   32

13.7

 

FORCE MAJEURE.

   32

13.8

 

ADDITIONAL PRODUCT.

   33

13.9

 

NOTICES.

   33

13.10

 

SEVERABILITY.

   34

13.11

 

ENTIRE AGREEMENT.

   35

13.12

 

OTHER TERMS.

   35

13.13

 

NO THIRD PARTY BENEFIT OR RIGHT.

   35

13.14

 

EXECUTION IN COUNTERPARTS.

   35

13.15

 

USE OF CLIENT NAME.

   35

13.16

 

GOVERNING LAW.

   35

 

- iii -



--------------------------------------------------------------------------------

MANUFACTURING SERVICES AGREEMENT

THIS MANUFACTURING SERVICES AGREEMENT (this “Agreement”) is made as of March 12,
2010 (the “Effective Date”)

B E T W E E N:

PATHEON PHARMACEUTICALS INC.,

a corporation existing under the laws of the State of Delaware

-and-

PATHEON INC.,

a corporation existing under the laws of Canada

(collectively, “Patheon”),

- and -

OREXIGEN THERAPEUTICS, INC.,

a corporation existing under the laws of the State of Delaware

(“Client”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Act” means the Federal Food, Drug, and Cosmetic Act, together with any
regulation promulgated thereunder, including without limitation cGMPs, in each
case as amended from time to time;

“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed on Schedule D;

“Active Materials Credit Value” means the then current fully burdened cost (per
kilogram) to Client of replacing the Active Materials as supported by reasonable
documentation at the time of replacement;



--------------------------------------------------------------------------------

“Actual Annual Yield” or “AAY” will have the meaning ascribed thereto in
Section 2.2.1(a);

“Adverse Experience” will mean any side effect, injury, toxicity, sensitivity
reaction, unexpected incidence, untoward medical occurrence or other adverse
event or experience associated with the use of the Products, including, but not
limited to, a “serious adverse event” within the meaning of 21 C.F.R. §
314.80(a), as amended from time to time;

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation, or the
power to direct or cause the direction of the management and policies of such
corporation or other business entity whether by ownership of voting securities,
by contract or otherwise, or such other relationship as, in fact, constitutes
control.

“Agreement” will have the meaning ascribed thereto in the preamble;

“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);

“Annual Volume” means the volume tiers of Product to be manufactured in any Year
of this Agreement as set forth in Schedule B;

“Applicable Laws” means all Laws to the extent applicable to the subject matter
of, or the performance by the parties of their respective obligations under,
this Agreement, including, but not limited to, (i) for Patheon, the Act and any
other Laws of all jurisdictions where the Products are manufactured; and
(ii) for Client and the Products, the Laws of all jurisdictions where the
Products are distributed, and marketed as these are agreed and understood by the
parties in this Agreement;

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including, but not limited to,
the FDA;

“Bill Back Items” means the expenses for all third party supplier fees for the
purchase of columns, standards, tooling, PAPR or PPE suits (where applicable),
RFID tags and supporting equipment, and other items which are required solely
for the performance of the Manufacturing Services for Client and which are not
able to be used by Patheon in the performance of manufacturing services for any
third parties, in each case necessary for Patheon to perform the Manufacturing
Services, and which are not included as Components;

 

- 2 -



--------------------------------------------------------------------------------

“Bulk Tablet(s)” means the product listed on Schedule A;

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the State of Ohio, the State of California or the Province
of Ontario, Canada, as applicable;

“Casualty Loss” will have the meaning ascribed thereto in Section 2.2.4;

“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States’ Code of Federal Regulations together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time
including, but not limited to, the FDA’s guidance for Industry, Manufacturing,
Processing or Holding Active Pharmaceutical Ingredients; .

“Client” will have the meaning ascribed thereto in the preamble;

“Client Property” will have the meaning ascribed thereto in Section 8.5(f);

“Client Intellectual Property” means Intellectual Property generated or derived
by Client before entering into this Agreement, or by Patheon while performing
any Manufacturing Services or otherwise generated or derived by Patheon in its
business which Intellectual Property is specific to the development,
manufacture, use, and/or sale of Client’s Product or Active Materials that are
the subject of the Manufacturing Services (including, but not limited to, any
new use, new formulation or any change in the method of producing, testing or
storing any Product), including but not limited to (i) any regulatory filings,
formulations, chemical compositions, or Specifications relating to the Products,
and (ii) any and all Confidential Information of Client, including any chemical
structures, composition of matter rights, process technology and other
Inventions owned or controlled by Client;

“Client Termination” will have the meaning ascribed thereto in Section 8.2(a);

“Client Termination Payment” will have the meaning ascribed thereto in
Section 8.2(b);

“CMC” will have the meaning ascribed thereto in Section 7.8(c);

“Commencement Date” means the date on which any Regulatory Authority first
approves Client’s Product for commercial manufacture.

“Components” means, collectively, all packaging components, raw materials, and
ingredients (including labels, product inserts and other labelling for the
Products), required to manufacture the Products in accordance with the
Specifications, other than the Active Materials;

“Confidentiality Agreement” means that certain Mutual Confidential Disclosure
Agreement between Patheon and Client dated February 18, 2010;

“Confidential Information” will have the meaning ascribed thereto in the
Confidentiality Agreement;

“Defective Product Credit Amount” will have the meaning ascribed thereto in
Section 6.3(a);

“Deficiencies” will have the meaning ascribed thereto in Section 7.8(d);

“Deficiency Notice” has the meaning ascribed thereto in Section 6.1(a);

 

- 3 -



--------------------------------------------------------------------------------

“Exclusivity Obligation” has the meaning ascribed thereto in Section 2.1.1;

“FDA” means the United States Food and Drug Administration, and any successor
thereto;

“Firm Orders” has the meaning ascribed thereto in Section 5.1(b);

“Force Majeure Event” will have the meaning ascribed thereto in Section 13.7;

“Indemnitee” will have the meaning ascribed thereto in Section 10.5;

“Indemnitor” will have the meaning ascribed thereto in Section 10.5;

“Initial Manufacturing Period” will have the meaning ascribed thereto in section
5.2(a);

“Initial Term” will have the meaning ascribed thereto in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;

“Invention” means information about or relating to any innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, whether or not written or otherwise
fixed in any form or medium, regardless of the media on which it is contained
and whether or not patentable or copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials or Bill Back Items;

“Late Delivery” will have the meaning ascribed thereto in Section 5.2;

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority, including, but not limited to,
the Act and cGMPs;

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, set forth in this
Agreement, required to manufacture Product or Products from Active Materials and
Components;

“Manufacturing Site” means the applicable facility where the Manufacturing
Services are performed that is owned and operated by Patheon that is located at
either 2110 East Galbraith Road, Cincinnati, Ohio 45237-1625, or 111 Consumers
Drive, Whitby, Ontario L1N 5Z5 Canada;,

“Materials” means all Components, Bill Back Items, and other materials used to
manufacture the Product other than Active Materials;

“Maximum Credit Value” means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth on Schedule C;

“Notice Effective Date” will have the meaning ascribed thereto in
Section 8.2(a);

“Patheon” will have the meaning ascribed thereto in the preamble;

 

- 4 -



--------------------------------------------------------------------------------

“Patheon Competitor” means a corporation which: (i) is in the business of
manufacturing pharmaceutical products for third parties; and (ii) does not
directly or indirectly own or market pharmaceutical products in its own name;

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, Intellectual Property
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business which Intellectual Property is
not specific to, or dependent upon, Client’s Active Material or Product
including, without limitation, Inventions and Intellectual Property which may
generally apply to manufacturing processes or the formulation or development of
drug products, drug product dosage forms or drug delivery systems unrelated to
the specific requirements of the Product(s);

“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components,
certain cost items as set forth in Schedule B;

“Product(s)” means the product(s) listed on Schedule A;

“Product Claims” will have the meaning ascribed thereto in Section 10.2;

“Quality Agreement” means the separate and binding agreement between the parties
setting out the quality assurance standards for the Manufacturing Services to be
performed by Patheon for Client for this Agreement;

“Recall” will have the meaning ascribed thereto in Section 6.2(a);

“Recalled Product Credit Amount” will have the meaning ascribed thereto in
Section 6.3(b);

“Regulatory Authority” means the FDA and any other foreign regulatory agencies
competent to grant marketing approvals for pharmaceutical products including the
Products in the Territory;

“RFID” means Radio Frequency Identification Devices which (at present or in the
future) may be affixed to Products or Materials to assist in inventory control,
tracking, and identification;

“Shelf Life” means the minimum length of time, as set forth in the applicable
Specifications, that a Product remains stable without degrading to unacceptable
levels (as such unacceptable levels are set forth in the applicable
Specifications

“Shortfall” will have the meaning ascribed thereto in Section 2.2.2;

“Specifications” means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in Schedule A and which
contains documents relating to each Product, including, without limitation:

 

  (a) specifications for Active Materials and Components;

 

  (b) manufacturing specifications, directions, and processes;

 

  (c) storage requirements;

 

  (d) all environmental, health and safety information for each the Product
including material safety data sheets; and

 

- 5 -



--------------------------------------------------------------------------------

  (e) the finished Product specifications, packaging specifications and shipping
requirements for each Product, including, but not limited to, any requirements
set forth in the applicable regulatory filings made with the FDA or other
Authority and provided by Client to Patheon;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Successive Term(s)” will have the meaning ascribed thereto in Section 8.1;

“Tablet Product(s)” means the Bulk Tablets and Bottled and Labelled Tablets
listed on Schedule A;

“Target Yield” will have the meaning ascribed thereto in Section 2.2.1(c);

“Target Yield Determination Batches” will have the meaning ascribed thereto in
Section 2.2.1(c);

“Technical Dispute” will have the meaning ascribed thereto in Section 12.2;

“Termination Notice” will have the meaning ascribed thereto in Section 8.2(a);

“Territory” means (i) the United States and its commonwealths, territories and
possessions, and (ii) any additional country(ies) and/or commonwealths,
territories and possessions which Client may later designate in its sole
discretion in an addendum to this Agreement; provided that Client will bear all
incremental costs, including, but not limited to labeling costs, associated with
the manufacture of any Products for such additional country(ies) and/or
commonwealths, territories and possessions in amounts to be agreed by the
parties;

“Third Party Rights” means the Intellectual Property of any third party; and

“Year” means in the first year of this Agreement the period from the
Commencement Date up to and including December 31 of the same calendar year, and
thereafter will mean a calendar year.

 

1.2 Currency.

Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

 

1.3 Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.

 

1.4 Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

 

- 6 -



--------------------------------------------------------------------------------

1.5 Schedules.

The following Schedules are attached to, incorporated in, and form part of this
Agreement:

 

Schedule A

   -    Product List and Specifications

Schedule B

   -    Product Pricing

Schedule C

   -    Active Materials, and Active Materials Credit Value

Schedule D

   -    Technical Dispute Resolution

Schedule E

   -    Capital Requirements

Schedule F

   -    Monthly Active Materials Inventory Report

Schedule G

   -    Report of Annual Active Materials Inventory Reconciliation and
Calculation of Actual Annual Yield

Schedule H

   -    (Reserved)

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 2

PATHEON’S MANUFACTURING SERVICES

 

2.1 Manufacturing Services.

2.1.1 Appointment. Subject to the terms of this Agreement, Client hereby
appoints Patheon to perform the Manufacturing Services for the “Territory” and
to supply “Product” to Client for its commercial purposes, and Patheon hereby
agrees to perform the Manufacturing Services and supply the Product to Client
for its commercial purposes in accordance with the Specifications, cGMPs and all
Applicable Laws for the Product Pricing set forth in Schedule B. Except as
otherwise set forth in this Section 2.1, Client will have the right to purchase
Product from Patheon during the Term by placing Firm Orders for its Product
requirements in accordance with Section 5.1. Notwithstanding the foregoing,
during the Initial Term, Client agrees to purchase from Patheon [* * *] of its
Tablet Product requirements for [***] its [* * *] and [* * *] Products as
identified in Schedule A (the “Exclusivity Obligation”). Patheon will be
obligated to manufacture and supply all such Product ordered pursuant to
Section 5. But the Exclusivity Obligation will cease to be binding on Client and
will be permanently converted into a non-exclusive right to purchase Tablet
Product from Patheon for the remaining portion of the Initial Term (i) in the
event of a material breach by Patheon of any of the terms of this Agreement,
which breach is not cured within the period set forth in Section 8.2(a), or
(ii) under the circumstances set forth in Section 2.2.6. Client will be entitled
to take such steps as are necessary to qualify one or more alternative Product
manufacturers at any time during the term of this Agreement. Patheon agrees to
cooperate with Client and provide all assistance, at Client’s expense, as may
reasonably be requested by Client to qualify an alternate manufacturer. Patheon
will not have to give an alternative manufacturer access to the Manufacturing
Site.

Patheon may change the Manufacturing Site for the Products only with the prior
written consent of Client, this consent not to be unreasonably withheld. The
timing and responsibility for costs relating to any change in the Manufacturing
Site will be agreed to in writing by the parties. If Manufacturing Services have
not started within [* * *] of the date of execution of this Agreement, Patheon
may amend the fees set out in Schedules B.

2.1.2 Performance of Manufacturing Services. In performing the Manufacturing
Services, Patheon and Client agree that:

(a) Conversion of Active Materials and Components. Patheon will convert Active
Materials and Components into Products.

(b) Quality Control and Quality Assurance. Patheon will perform the quality
control and quality assurance testing specified in the Quality Agreement. Batch
review and release to Client will be the responsibility of Patheon’s quality
assurance group. Patheon will perform its batch review and release
responsibilities in accordance with Patheon’s standard operating procedures.
Each time Patheon ships Products to Client, it will give Client a certificate of
analysis and certificate of compliance, which will specify the date of
manufacture and confirm that all Products in the applicable batch conform to the
Specifications, Applicable Laws and cGMPs. Client will have sole responsibility
for the release of Products to the market. The form and style of batch
documents, including, but not limited to, batch production records, lot
packaging records, equipment set up control, operating parameters, data
printouts, and laboratory notebooks are the exclusive property of Patheon.
Specific Product related information contained in those batch documents is
Client property.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 8 -



--------------------------------------------------------------------------------

(c) Components. Patheon will purchase and test all Components (with the
exception of those that are supplied by Client) at Patheon’s expense and as
required by the Specifications.

(d) Packaging. Patheon will package Client’s specified Product as set out in the
Specifications at Patheon’s sole cost and expense. Client will be responsible
for the cost of artwork development. Patheon will determine and imprint the
batch numbers and expiration dates for each Product shipped. The batch numbers
and expiration dates will be affixed on the Products and on the shipping carton
of each Product as outlined in the Specifications and as required by cGMPs.
Client may, in its sole discretion, make changes to labels, product inserts, and
other packaging for the Products. Those changes will be submitted by Client to
all applicable Authorities and other third parties responsible for the approval
of the Products. Client will be responsible for the cost of labelling
obsolescence when changes occur, as contemplated in Section 4.4. Patheon’s name
will not appear on the label or anywhere else on the Products unless:
(i) required by any Laws; or (ii) Patheon and the Client consent in writing to
the use of Patheon’s name.

(e) Active Materials and Client Supplied Components Importing. At least [***]
before the scheduled production date, Client will deliver the Active Materials
to the Manufacturing Site DDP (Incoterms 2000) sufficient for Patheon to
manufacture the desired quantities of Product on the requested delivery date. If
the Active Materials are not received [* * *] before the scheduled production
date, Patheon may delay the shipment until a later date as agreed to by both
parties. All shipments of Active Material will be accompanied by certificate(s)
of analysis from the Active Material manufacturer and the Client, confirming the
identity and purity of the Active Materials and its compliance with the Active
Material specifications.

(f) Bill Back Items. Bill Back Items will be charged to Client at Patheon’s
cost. Patheon will use commercially reasonable efforts to obtain the best
available pricing for all Bill Back Items, and will provide Client with an
estimate for the actual costs of Bill Back.

(g) Validation Activities. At the Client’s request, Patheon will (i) assist in
the development and approval of the validation protocols for analytical methods
and manufacturing procedures (including packaging procedures) for the Products,
and (ii) validate all applicable processes, methods, equipment, utilities,
facilities and computers used in the manufacture, packaging, storage, testing
and release of Products in conformance with all Applicable Laws, including, but
not limited to, cGMPs. Upon request, Patheon will provide to Client a copy of
the results of Product specific validation when such results are available.

(h) Product Rejection for Finished Product Specification Failure. If Patheon
manufactures Product in accordance with the mutually approved process
specifications and a batch or portion of batch of Product does not meet a
finished product specification, Client will reimburse Patheon for its
documented, direct out-of-pocket costs for Components consumed in such batch,
but Client shall not be responsible for any related labor expended with respect
to such batch, or any overhead costs associated with such batch.

(i) Storage. Until finished Products have been issued a Certificate of Analysis
and Compliance or unless otherwise directly requested by Client, Patheon shall
store all such Products in preparation for shipment to Client’s destination of
choice identifiably distinct from any other raw material and finished or filled
product stocks and shall comply with all storage requirements set forth in the
Specifications and all Applicable Laws, including, but not limited to, cGMPs.
Patheon shall assume responsibility for any loss or damage to such finished
Product while stored by Patheon.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 9 -



--------------------------------------------------------------------------------

(j) Capital Requirements. The parties’ expectations concerning capital
expenditures that may be required to support the Manufacturing Services are set
forth in Schedule E.

 

2.2 Active Material Yield.

2.2.1 Reporting. Patheon will give Client a monthly inventory report (within
[***] following the last day of the applicable month) of the Active Materials
held by Patheon using the Monthly Active Materials Inventory Report form set out
in Schedule F, which will contain the following information for the month:

(a) Quantity Received: The total quantity of Active Materials that complies with
the Specifications and is received at the Manufacturing Site during the
applicable period.

(b) Quantity Dispensed: The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications held at the beginning of the applicable
period, less the inventory of Active Materials that complies with the
Specifications held at the end of the period. The Quantity Dispensed will only
include Active Materials received and dispensed in commercial manufacturing of
Products and, for certainty, will not include any (i) Active Materials that must
be retained by Patheon as samples, (ii) Active Materials contained in Product
that must be retained as samples, (iii) Active Materials used in testing (if
applicable), and (iv) Active Materials received or dispensed in technical
transfer activities or development activities during the applicable period,
including without limitation, any regulatory, stability, validation or test
batches manufactured during the applicable period.

(c) Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.1 or 6.2), delivered by Patheon,
and not rejected, recalled or returned in accordance with Section 6.1 or 6.2
because of Patheon’s failure to perform the Manufacturing Services in accordance
with Specifications, cGMPs, and Applicable Laws.

Patheon will allow Client to perform a physical inventory of Active Materials
and Products held by Patheon on an [* * *] basis during the [* * *] of each
calendar year.

[* * *] after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Schedule I including the calculation of the “Actual Annual Yield” or “AAY”
for the Product at the Manufacturing Site during the Year. [* * *] and is
calculated as follows:

[* * *]

After Patheon has produced a minimum of [* * *] successful commercial production
batches of Product and has produced commercial production batches for at least
[* * *] at the Manufacturing Site (collectively, the “Target Yield Determination
Batches”), the parties will mutually agree on the target yield for each batch in
tablets for the Product at the Manufacturing Site (each, a “Target Yield”).

2.2.2 Shortfall Calculation. Patheon will use [* * *] to maintain AAY levels for
each Product above the applicable Target Yield. If the Actual Annual Yield falls
more than [* * *]% percent for [* * *] than [* * *] batches, [* * *]% for
[* * *] to [* * *] batches, or [* * *]% for [* * *] than [* * *] batches below
the respective Target Yield in a Year, then the shortfall for the Year (the
“Shortfall”) will be calculated as follows:

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 10 -



--------------------------------------------------------------------------------

[***]

2.2.3 Credit for Shortfall. If there is a Shortfall for a Product in a Year,
then Patheon will credit Client’s account for the amount of the Shortfall not
later than [* * *] after the end of the Year. Each credit under this
Section 2.2(c) will be summarized on the reconciliation report form set forth in
Schedule I and will be made in accordance with Section 5.5. Upon expiration or
termination of this Agreement, any remaining credit owing under this Section 2.2
will be paid to Client. The Annual Shortfall, if any, will be disclosed by
Patheon on the reconciliation report form.

2.2.4 Casualty Losses. Patheon shall notify Client in writing in the event that
an amount of greater than or equal to [* * *] of naltrexone HCL and/or greater
than or equal to [* * *] of bupropion is damaged, lost or otherwise rendered
unusable at any one time as soon as practicable following such incident. In
addition, and notwithstanding any provision in this Section 2.2 to the contrary,
Patheon shall reimburse Client for any Active Materials at the Active Materials
Credit Value that is lost outside the normal course of manufacturing Product by
fire, flood, storms or other natural disaster involving Patheon’s Manufacturing
Site (a “Casualty Loss”) within [* * *] of Patheon’s settlement of the Casualty
Loss with its insurance carriers. Patheon’s liability for a Casualty Loss will
not exceed $[* * *]. For purposes of calculating the AAY above, all Active
Materials reimbursed to Client as a Casualty Loss shall be removed from the
Quantity Received and Quantity Dispensed totals.

2.2.5 Maximum Credit. Excluding liability for Casualty Losses, Patheon’s
liability for Active Materials calculated in accordance with this Section 2.2
for any Product [* * *] will not [* * *], [* * *], the [* * *] set forth in
Schedule C.

2.2.6 No Material Breach. It will not be a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield (the “Shortfall”). But Client may be released from the Exclusivity
Obligation set forth in Section 2.1.1 if the Actual Annual Yield falls more than
[* * *]% below the Target Yield in any Year.

ARTICLE 3

CLIENT’S OBLIGATIONS

 

3.1 Payment.

Upon receipt of a properly rendered invoice in accordance with Section 5.5,
Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C. Subject to Section 2.1.2(g), Client
will also reimburse Patheon for any Bill Back Items.

 

3.2 Active Materials.

Client will at its sole cost and expense (except as otherwise provided in this
Agreement), deliver the Active Materials to Patheon (in accordance with
Section 2.1(f)) sufficient for Patheon to manufacture the desired quantities of
Product on the requested delivery date. The Active Materials will be held by
Patheon on behalf of Client as set forth in this Agreement. Title to the Active
Materials will at all times remain the property of Client. Any Active Materials
received by Patheon will only be used by Patheon to perform the Manufacturing
Services. Client’s failure to supply Patheon with Active Materials in accordance
with the timeframes set forth in Section 2.1(f) will not be deemed a breach of
this Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

 

4.1 First Year Pricing.

The tiered Price for the Products for the first Year is listed in Schedule B and
is subject to the adjustments set forth in Sections 4.2 and 4.3. Schedule B sets
forth a list of cost items that are included in the Price for Products; all cost
items that are not included in this list are excluded from the Price and are
subject to additional fees to be paid by the Client, subject to Client’s written
approval prior to such additional fees being incurred.

 

4.2 Price Adjustments – Subsequent Years’ Pricing.

After the [***] of the Agreement, Patheon may adjust the Price effective
January 1st of each Year as follows:

(a) Manufacturing Costs. Patheon may adjust the Price for [* * *], based upon
the [* * *], unless the parties otherwise agree in writing. On or about [* * *]
of each Year, Patheon will give Client a statement setting forth the calculation
for the [* * *] adjustment to be applied in calculating the Price for the next
Year.

(b) Component Costs. If Patheon incurs an increase in Component costs during the
Year, it may increase the Price for the next Year to pass through the additional
Component costs; provided, however, that in the event any proposed increase in
the cost of a Component exceeds [* * *]% of the cost for that Component upon
which the most recent fee quote was based, Patheon will use [* * *] to locate an
equivalent alternative lower cost supplier for the applicable Component. If
Patheon incurs a decrease in Component costs during the Year, it will decrease
the Price for the next Year to pass through the additional Component cost
savings. On or about [* * *] of each Year, Patheon will give Client information
about the increase or decrease in Component costs which will be applied to the
calculation of the Price for the next Year to reasonably demonstrate that, in
the case of any increases, the Price increase is justified. But Patheon will not
be required to give information to Client that is subject to obligations of
confidentiality between Patheon and its suppliers.

(c) Pricing Basis. Client acknowledges that the Price in any Year is quoted
based upon the Manufacturing, Packaging and Testing Assumptions for the price
tiers specified in Schedule B. The Price is subject to change if [* * *]. For
greater certainty, [* * *]. But Patheon will not be required to give information
to Client that is subject to obligations of confidentiality between Patheon and
its suppliers.

(d) Cost Improvement Program. Patheon and Client agree to work together to
develop cost reduction initiatives as part of an overall cost improvement
program, provided such program does not involve additional capital or
extraordinary costs unless otherwise agreed to by parties in writing. All net
cost savings (net of implementation costs) realized from the cost improvement
program will be shared equally among the parties, unless otherwise agreed to by
the parties in writing. A “cost reduction initiative” for the purpose of this
Agreement will be an initiative that reduces the internal or out-of-pocket costs
incurred by a party in connection with the performance of its obligations under
this Agreement. It is further agreed by the parties that on-going method
improvements developed or adopted by either Client or Patheon independently of
the other party(ies), will not be a cost reduction initiative under this
section, and there will be no obligation on such party to share the net cost
savings realized from such improvement with the other party(ies) to this
Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 12 -



--------------------------------------------------------------------------------

For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on or about [***] of each Year a revised Schedule B to be effective for the next
Year.

 

4.3 Price Adjustments – Current Year Pricing.

During any Year of this Agreement, the Prices set out in Schedule B will be
adjusted as follows:

Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon’s cost of Components being materially greater than normal
forecasted increases, then Patheon will be entitled to an adjustment to the
Price for any affected Product to compensate it for the increased Component
costs. Changes materially greater than normal forecasted increases will have
occurred if: (i) the cost of a Component increases by [* * *]% of the cost for
that Component upon which the most recent fee quote was based; or (ii) the
aggregate cost for all Components required to manufacture a Product increases by
[* * *]% of the total Component costs for the Product upon which the most recent
fee quote was based. If Component costs have been previously adjusted to reflect
an increase in the cost of one or more Components, the adjustments set out in
(i) and (ii) above will operate based on the last cost adjustment for the
Components.

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B and budgetary pricing information, adjusted Component costs
or other documents reasonably sufficient to demonstrate that a Price adjustment
is justified. Patheon will have no obligation to deliver any supporting
documents that are subject to obligations of confidentiality between Patheon and
its suppliers. The revised Price will be effective for any Product delivered on
or after the [* * *] following Client’s receipt of the revised Schedule B.

 

4.4 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement requested by Client
will only be implemented following a technical and cost review by Patheon and
are subject to Client and Patheon reaching agreement on Price changes required
because of the amendment. Amendments to the Specifications, the Quality
Agreement, or the Manufacturing Site requested by Patheon will only be
implemented following [* * *]. If Client [* * *]. In addition, [* * *]. Patheon
will use [* * *] to cancel any open purchase orders for Components no longer
required under any revised Specifications that were placed by Patheon with
suppliers in order to fill Firm Orders or under Section 5.2, and if the orders
may not be cancelled without penalty, will be assigned to and satisfied by
Client.

 

4.5 Books and Records.

Patheon will maintain complete and accurate books, records and accounts in
connection with its manufacture and supply of Products to permit verification of
payments made and obligations owed hereunder. Patheon will retain such books,
records and account for a period of not less than [* * *] after the calendar
year in which they are prepared, or for such longer period as may be required by
Applicable Law.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 13 -



--------------------------------------------------------------------------------

4.6 Audit.

Client will have the right to have an independent third party accounting firm
access the books and records of Patheon [* * *]. Such audit will be conducted
upon at least [* * *] advanced written notice to Patheon on a date reasonably
acceptable to both parties and will be attended by a representative of Patheon.
Such audit will be conducted during Patheon’s normal business hours, and will
not be more frequent than [* * *] (unless a material inaccuracy was found in a
prior audit). The auditor will be required to sign a confidentiality agreement
for the benefit of, and in a form reasonably acceptable to, Patheon. Any
undisputed amounts that are determined to be due and owing by one party to the
other party following such audit will be paid within [* * *] thereafter. Client
will bear the cost of such audit unless such audit discloses an undisputed
overpayment by Client arising out of the amounts incorrectly invoiced by Patheon
during the audited period of more than [* * *]% of the amount due, in which
event, Patheon will be liable for the cost of the audit and will reimburse
Client for any overcharged amounts.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

 

5.1 Orders and Forecasts.

(a) Rolling 12 Month Forecast. [* * *] following the Effective Date, Client will
give Patheon a non-binding 12 month forecast of the volume of Product that
Client expects to order for commercial purposes in the first 12 months of
commercial manufacture of the Product. This forecast will then be updated by
Client on or before the [* * *] thereafter on a rolling forward basis. Client
will update the forecast forthwith if it determines that the volumes estimated
in the most recent forecast have changed by more than [* * *]%. The most recent
12-month forecast will prevail over all previous forecasts.

(b) Firm Orders. On a rolling basis during the term of this Agreement, [* * *]
months prior to the due date for the product on the Firm Order, the Client will
issue a firm written order in the form of a purchase order or otherwise (“Firm
Order”) to purchase and, when accepted by Patheon, for Patheon to manufacture
and deliver the agreed quantity of the Products on a date specified in the Firm
Order. Firm Orders submitted to Patheon will specify Client’s Manufacturing
Services purchase order number, quantities by Product type, monthly delivery
schedule, and any other elements necessary to ensure the timely manufacture and
shipment of the Products. The quantities of Products ordered in those written
orders will be firm and binding on Client. Firm Orders submitted by Client
pursuant to this Section 5.1(b) must be accepted by Patheon via a written order
acknowledgement within six Business days of receipt of said Firm Order, and will
be automatically firm and binding on Patheon up to quantities not more than
[* * *]% of the amount for the delivery period specified in the Firm Order. Firm
Orders not rejected by Patheon within [* * *] Business Days of receipt by
Patheon will be deemed to have been accepted by Patheon.

(c) Three Year Forecast. On or before the [***] day of [* * *] of each Year
Client will provide Patheon with a written non-binding three-year forecast,
broken down by quarters for the second and third years of the forecast, of the
volume of each Product Client then anticipates will be required to be
manufactured and delivered to Client during the three-year period. Except as
provided in Section 5.1(b) and (c), such three-year forecast shall be
non-binding and used by Patheon for planning purposes only. Subsequently, on or
before the [* * *] day of [* * *] of each Year Patheon will provide Client with
a [* * *] year capacity forecast by plant and quantity for the Products entitled
within this Agreement for collective review by Patheon and Client.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 14 -



--------------------------------------------------------------------------------

5.2           Delays. During any period during this Agreement in which Patheon,
for any reason, fails to deliver the requisite quantities of Products included
within any Firm Order (including but not limited to any Tablet Products which
are subject to the Exclusivity Obligation), within [* * *] after the scheduled
date of delivery, or if Patheon otherwise anticipates or notifies Client that it
will be unable to make delivery of all or a portion of the ordered Products
within [* * *] after the scheduled date of delivery, thus known as a “Late
Delivery”, then Client may cancel the late shipment of Products from Patheon if
manufacture of the Products has not started and purchase the Products ordered
under the Firm Order from an alternative third party supplier. The quantity of
Products purchased from the substitute supplier due to Patheon’s failure to
supply shall be treated as if it were purchased from Patheon for purposes of
determining the Annual Volume for subsequent purchases of Products. If Patheon
is able to demonstrate to Client’s reasonably satisfaction that it has regained
its ability to resume supplying hereunder, Client’s right to purchase Tablet
Products from the substitute supplier shall terminate immediately upon the
delivery by Patheon to Client of written notice thereof except in respect of
orders already placed or obligated to be placed by Client from the substitute
supplier.

(a) Patheon and the Client understand that there may be uncertainties and
necessary adjustments in production schedules during the [* * *], known as the
“Initial Manufacturing Period”. The parties agree that they will work together
closely to expedite deliveries and manage the scheduling of the initial Product
launch.

(b) If, after the Initial Manufacturing Period, there is a Late Delivery, Client
will receive a credit from Patheon for the Late Delivery that will be applied
against the purchase price under the next Firm Order. The credit will be
[* * *]% of the Price of the quantities of Product not delivered by Patheon
under the Firm Order on the Delivery Date (i.e., [* * *]).

(c) A Late Delivery will not be a material breach of this Agreement by Patheon
for the purposes of Section 8.2.

(d) A Late Delivery will not include any delay in shipment of Product caused by
events outside of Patheon’s reasonable control, such as a Force Majeure Event, a
delay in delivery of API or Materials, a delay in Product release approval from
Client or receipt of non-conforming API supplied by Client.

 

5.3 Reliance by Patheon.

(a) Client understands and acknowledges that Patheon will rely on the most
recent rolling forecast and on Firm Orders in ordering the Components required
to meet the Firm Orders. In addition, Client understands that to ensure an
orderly supply of the Components, Patheon may want to purchase the Components in
sufficient volumes to meet the production requirements for Products during part
or all of the forecasted periods referred to in Section 5.1(a) or to meet the
production requirements of any longer period agreed to by Patheon and Client.
Accordingly, Client authorizes Patheon to purchase Components to satisfy the
Manufacturing Services requirements for Products for the first [***]
contemplated in the most recent forecast given by Client under Section 5.1(a).
Patheon may make other purchases of Components to meet Manufacturing Services
requirements for longer periods if agreed to in writing by the parties. The
Client will give Patheon written authorization to order Components for any
launch quantities of Product requested by Client which will be considered a Firm
Order when accepted by Patheon. If Components ordered by Patheon under Firm
Orders or this Section 5.3 are not included in finished Products manufactured
for Client within [* * *] after the forecasted month for which the purchases
have been made (or for a longer period as the parties may agree) or if the
Components have expired during the period, then Client will pay to Patheon its
documented, direct out-of-pocket costs therefore (including all costs incurred
by Patheon for the purchase and handling of the Components, such handling costs
not to exceed [* * *]%); provided, however, that (i) the Client will have the
option but not the obligation to take title to and possession of all or any
portion of such Components by written notice to Patheon, in which case Patheon
will cooperate with the Client in the surrender, delivery and transfer of such
Components as promptly as is commercially reasonable, with any shipping and
related expenses to be borne by the Client, or (ii) if these Components are used
in Products subsequently manufactured for Client or in third party products
manufactured by Patheon, Client will receive credit for any costs of those
Components previously paid to Patheon by Client and/or such third parties.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 15 -



--------------------------------------------------------------------------------

(b) If Client fails to take possession or arrange for the destruction of
Components within [* * *] of purchase or, in the case of finished Product,
within [* * *] of manufacture, upon written notice to Client by Patheon of such
impending charges, Client will pay Patheon $[* * *] per pallet, per [* * *]
thereafter for storing the Components or finished Product. Storage fees for
Components or Product which contain controlled substances or require
refrigeration will be charged at $[* * *] per pallet per [* * *]. Storage fees
are subject to a [* * *] pallet minimum charge per [* * *]. Patheon may ship
finished Product held by it longer than [* * *] months to the Client at [* * *]
on [* * *] days written notice to the Client.

 

5.4 Minimum Orders.

Client may only order Manufacturing Services for batches of Products in
multiples of the validated batch size set out in Schedule B.

 

5.5 Shipments.

Shipments of Products will be made EXW (INCOTERMS 2000) Patheon’s shipping point
unless otherwise mutually agreed. Risk of loss or of damage to Products will
remain with Patheon until Patheon loads the Products onto the carrier’s vehicle
for shipment at the shipping point at which time risk of loss or damage will
transfer to Client. Patheon will, in accordance with Client’s instructions and
as agent for Client, (i) arrange for shipping, including preparing and executing
a packing list, so that the Product will be delivered to the delivery address on
the delivery date set forth in the applicable Firm Order, with such shipping to
be paid by Client and (ii) at Client’s risk and expense, obtain any export
license or other official authorization necessary to export the Products. Client
will arrange for insurance and will select the freight carrier used by Patheon
to ship Products and may monitor Patheon’s shipping and freight practices as
they pertain to this Agreement. Products will be packed and transported in
accordance with the Specifications.

 

5.6 Invoices and Payment.

Invoices will be sent by email to the email address given by Client to Patheon
in writing from time to time. Invoices will be sent when the Product is
manufactured and released by Patheon to the Client. Patheon will also submit to
Client, with each shipment of Products, a duplicate copy of the invoice covering
the shipment. Patheon will also give Client an invoice covering any Inventory,
Bill Back Items or Components which are to be purchased by Client under
Section 5.2 of this Agreement. Each invoice will, to the extent applicable,
identify Client’s Manufacturing Services purchase order number, Product numbers,
names and quantities, unit price, freight charges, and the total amount to be
paid by Client. Client will pay all undisputed invoices within [***] days of the
date of confirmed facsimile or email transmission of the invoice. In the event
that Client disputes any amounts under any invoice, such dispute will be
resolved in accordance with Section 6.1 (with respect to non-conformance of
Products) or otherwise under Article 12. Pending resolution of such dispute,
Client will be obligated to pay any amounts under such invoice that are not in
dispute. Upon resolution of any such dispute in favor of Patheon, the Client
will pay all remaining amounts owing under such invoice within the later of
(i) [* * *] Business days after such resolution or (ii) [* * *] days after the
date of confirmed facsimile or email transmission of the invoice. The Late
Delivery credits set forth in Section 5.2 are only available to Client if all
outstanding undisputed invoices have been paid in full or are within 45 days
outstanding from the invoice date when the Late Delivery arose.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

 

6.1 Product Claims.

(a) Product Claims. Client has the right to reject and return, at Patheon’s
expense, any portion of any shipment of Products that deviates from the
Specifications, cGMPs, or Applicable Laws without invalidating any remainder of
the shipment. Client or its designated agent will visually inspect the Products
manufactured by Patheon upon receipt thereof and will give Patheon written
notice (a “Deficiency Notice”) of all claims for Products that deviate from the
Specifications, cGMPs, or Applicable Laws within [* * *] days after Client’s
receipt thereof. Should Client fail to give Patheon the Deficiency Notice within
the applicable [* * *] day period, then the delivery will be deemed to have been
accepted by Client on the [* * *] day after delivery or discovery, as
applicable. Except as set out in Section 6.3, Patheon will have no liability for
any deviations for which it has not received notice within the applicable
[* * *] day period.

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
will have [* * *] days to advise Client by notice in writing that it disagrees
with the contents of the Deficiency Notice. If Client and Patheon fail to agree
within [* * *] days after Patheon’s notice to Client as to whether any Products
identified in the Deficiency Notice deviate from the Specifications, cGMPs, or
Applicable Laws, then the parties will mutually select an independent laboratory
within [* * *] days of the parties’ failure to agree, which independent
laboratory will evaluate if the Products deviate from the Specifications, cGMPs,
or Applicable Laws. The parties will cause the independent laboratory to conduct
its evaluation as promptly as reasonably practicable. This evaluation will be
binding on the parties. If the evaluation certifies that any Products deviate
from the Specifications, cGMPs, or Applicable Laws, Client may reject and return
those Products in the manner contemplated in this Section 6.1 and Patheon will
be responsible for the cost of the evaluation. If the evaluation does not so
certify for any of the Products, then Client will be deemed to have accepted
delivery of such Products which are deemed to be conforming on the date the
evaluation is delivered by the independent laboratory to the parties and Client
will be responsible for the cost of the evaluation and the return. With respect
to any Products which Patheon agrees are deficient in accordance with the
Deficiency Notice, or which are otherwise found to be deficient by the
independent laboratory, Client will be entitled to the remedies set forth in
Section 6.3(a).

(c) Latent Defects. For any Product defect that is not reasonably susceptible to
discovery by visual inspection upon receipt of the Product, Client may give
Patheon a Deficiency Notice within [***] days after [* * *] but not after
[* * *].

(d) Shortages. Claims for shortages in the amount of Products shipped by Patheon
will be dealt with by reasonable agreement of the parties.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 17 -



--------------------------------------------------------------------------------

6.2 Product Recalls and Returns.

(a) Records and Notice. Patheon and Client will each maintain records necessary
to permit a Recall of any Products delivered to Client or customers of Client.
Each party will promptly notify the other by telephone (to be confirmed in
writing) of any information which might affect the marketability, safety or
effectiveness of the Products or which might result in the Recall or seizure of
the Products. Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Products in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary. The decision to initiate a Recall or to take some other corrective
action, if any, will be made and implemented by Client. “Recall” will mean any
action (i) by Client to recover title to or possession of quantities of the
Products sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Products from the market); or (ii) by any regulatory
authorities to detain or destroy any of the Products. Recall will also include
any action by either Party to refrain from selling or shipping quantities of the
Products to third parties which would have been subject to a Recall if sold or
shipped.

(b) Recalls. If (i) any Authority issues a directive, order or, following the
issuance of a safety warning or alert about a Product, a written request that
any Product be Recalled, (ii) a court of competent jurisdiction orders a Recall,
or (iii) Client determines that any Product should be Recalled or that a “Dear
Doctor” letter is required relating the restrictions on the use of any Product,
Patheon will co-operate as reasonably required by Client, having regard to all
Applicable Laws.

(c) Product Returns. Client will have the responsibility for handling customer
returns of the Products. Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

 

6.3 Patheon’s Responsibility for Defective and Recalled Products.

(a) Defective Product. If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and/or
Applicable Laws, or which is otherwise found to be deficient by an independent
laboratory in accordance with Section 6.1, Patheon will credit Client’s account
for Patheon’s invoice price for the defective Products (the “Defective Product
Credit Amount”). If Client previously paid for the defective Products, Patheon
will promptly, at Client’s election, either: (i) refund the Defective Product
Credit Amount; or (ii) offset the Defective Product Credit Amount against other
amounts due to Patheon hereunder. Patheon’s responsibility for any loss of
Active Materials in Defective Product will be captured and calculated in the
Active Materials Yield under Section 2.2.

(b) Recalled Product. If a Recall or return results from, or arises out of, a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws, Patheon will be responsible for the
documented out-of-pocket expenses of the Recall or return and will promptly, at
Client’s election, either: (i) refund the invoice price for such Recalled or
returned Products (the “Recalled Product Credit Amount”); (ii) offset such
Recalled Product Credit Amount against other amounts due to Patheon hereunder;
or (iii) use its [***] efforts to replace such Recalled or returned Products
with conforming Products within [* * *] days’ of the Client’s election under
this Section 6.3(b) without the Client being liable for payment therefore,
contingent upon the receipt from Client of all Active Materials required for the
manufacture of the replacement Products. In all other circumstances, Recalls,
returns, or other corrective actions will be made at Client’s direction, cost
and expense. Patheon’s responsibility for any loss of Active Materials in
Recalled Product will be captured and calculated in the Active Materials Yield
under Section 2.2.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 18 -



--------------------------------------------------------------------------------

(c) Except as set forth in Sections 6.3(a) and (b) above, and for breaches of
its representations and warranties set forth in Section 9.3 below, Patheon will
not be liable to Client nor have any responsibility to Client for any
deficiencies in, or other liabilities associated with, any Product manufactured
by it, (collectively, “Product Claims”). For greater certainty, Patheon will
have no obligation for any Product Claims to the extent the Product Claim (i) is
caused by deficiencies in the Specifications, the safety, efficacy, or
marketability of the Products or any distribution thereof, (ii) results from a
defect in a Component that is not reasonably discoverable by Patheon using the
test methods set forth in the Specifications, (iii) results from a defect in the
Active Materials or Components supplied by Client that is not reasonably
discoverable by Patheon using the test methods set forth in the Specifications,
(iv) is caused by actions of third parties occurring after the Product is
shipped by Patheon under Section 5.4, (v) is due to packaging design or
labelling defects or omissions for which Patheon has no responsibility, (vi) is
due to any unascertainable reason despite Patheon having performed the
Manufacturing Services in accordance with the Specifications, cGMP’s, and
Applicable Laws, or (vii) is due to any other breach by Client of its
obligations under this Agreement.

 

6.4 Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so, such authorization not to be
unreasonably withheld or delayed. Alternatively, Patheon may instruct Client to
return the Products to Patheon. Patheon will bear the cost of shipping, storage
and disposition for any damaged, defective, returned or Recalled Products for
which it bears responsibility under Section 6.3, and will promptly reimburse
Client for any such costs which may be incurred directly by Client. In all other
circumstances, Client will bear the cost of disposition, including all
applicable fees for Manufacturing Services, for any damaged, defective,
returned, or Recalled Products. Notwithstanding the foregoing, the Client will
have the right at all times to retain a reasonable sample of such Products for
its own archival purposes.

 

6.5 Healthcare Provider or Patient Questions and Complaints; Adverse Event
Reporting

(a) Client will have the sole responsibility for responding to questions and
complaints from its customers. Questions or complaints received by Patheon from
Client’s customers, healthcare providers or patients will be promptly (but in
any event within [* * *] Business Days) referred to Client. Patheon will
co-operate as reasonably required to allow Client to determine the cause of and
resolve any questions and complaints. This assistance will include follow-up
investigations, including testing. In addition, Patheon will give Client all
mutually agreed upon information that will enable Client to respond properly to
questions or complaints about the Products as set forth in the Quality
Agreement.

(b) Patheon will notify Client promptly and in any event not later than [***]
after it becomes aware of any Adverse Experience associated with the use of the
Products, whether or not determined to be attributable to the Products, and
whether or not deemed to be serious or non-serious. Such information will be
sent to the Client as set forth in the Quality Agreement.

(c) If it is determined that the cause of the complaint or Adverse Experience
resulted from a failure by Patheon to perform the Manufacturing Services in
accordance with the Specifications, cGMPs, and Applicable Laws, Patheon will
bear all costs incurred under this Section 6.5. In all other circumstances, such
costs will be borne by Client.

 

6.6 Sole Remedy.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 19 -



--------------------------------------------------------------------------------

Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, the remedies described in this
Article 6 will be Client’s sole remedy for any failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws.

ARTICLE 7

CO-OPERATION

 

7.1 Quarterly Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.

 

7.2 Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
regulatory approval for the Products, regarding the Products if, in the opinion
of that party’s counsel, the communication is necessary to comply with the terms
of this Agreement or the requirements of any law, governmental order or
regulation. Unless, in the reasonable opinion of its counsel, there is a legal
prohibition against doing so, a party will permit the other party to accompany
and take part in any communications with the agency, and to receive copies of
all communications from the agency.

 

7.3 Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products, Active Materials and Components as
are necessary to comply with all Applicable Laws, including any manufacturing
regulatory requirements applicable to Patheon, the Manufacturing Site, the
Products, the Active Materials and/or the Components, as well as to assist with
resolving Product complaints and other similar investigations. Copies of the
records and samples will be retained for a period of [***] following the date of
Product expiry, or longer if required by law, at which time Client will be
contacted concerning the delivery and destruction of the documents and/or
samples of Products; provided that Patheon has first given Client [* * *] days
notice of its intention to do so and the Client has not, in turn, instructed
Patheon to ship such records or samples to Client at Client’s expense. Client is
responsible for retaining samples of the Products necessary to comply with the
legal/regulatory requirements applicable to Client.

 

7.4 Access.

Patheon will give Client reasonable access at mutually agreeable times to the
areas of the Manufacturing Site or any other facilities in which the Products
are manufactured, stored, handled, or shipped to permit Client to verify that
the Manufacturing Services are being performed in accordance with the
Specifications, cGMPs, and Applicable Laws. But, with the exception of
“for-cause” audits, Client will be limited each Year to [* * *] cGMP-type audit,
lasting no more than [* * *] days, and involving no more than [* * *] auditors.
Client may request additional cGMP-type audits, additional audit days, or the
participation of additional auditors subject to payment to Patheon of a fee of
$[* * *] for each additional audit day and $[* * *] per audit day for each
additional auditor. The right of access set forth in this Section 7.5 will not
include a right to access or inspect Patheon’s financial records.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 20 -



--------------------------------------------------------------------------------

7.5 Regulatory Inspections.

Patheon will make its internal practices, books and records relating to the
manufacture of the Products available and allow access to all facilities used
for manufacturing the Products to any Authority having jurisdiction over the
manufacture of the Products for the purposes of determining Patheon’s compliance
with Applicable Laws, including, but not limited to, cGMPs. Patheon will notify
Client by telephone and e-mail within [* * *] of any proposed or announced
inspections, and as soon as possible (but in any case within [* * *]) after any
unannounced inspection, by any Authority relating to the Products. Patheon will
provide the Client with a reasonable description in writing of each such
inspection promptly (but in no event later than [* * *] calendar days)
thereafter, and with copies of any Authority-issued inspection observation
reports (including, without limitation, Form 483s and equivalent forms from
other regulatory bodies) and Authority correspondence, purged only of
confidential information that is unrelated to the Products. Patheon will also
notify Client of receipt of any other form 483’s or warning letters or any other
significant regulatory action which Patheon’s quality assurance group determines
could impact the regulatory status of the Products. Patheon and Client will
cooperate in resolving any concerns with any Authority, and the Client may
review Patheon’s responses to any such reports and communications, and Patheon
will in its reasonable discretion incorporate into such responses any comments
received from the Client. Patheon will also inform the Client of any action
taken by any Authority against Patheon or any of its officers or employees which
may be reasonably expected to adversely affect the Products or Patheon’s ability
to supply the Products hereunder within [* * *] Business Days after the action
is taken.

 

7.6 Reports.

Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA. At the Client’s
request, Patheon will provide a copy of the Annual Product Review Report to the
Client at no additional cost. Any additional report requested by Client beyond
the scope of cGMPs and customary FDA requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.

 

7.8 FDA Filings.

(a) Regulatory Authority. Client will have the sole responsibility for filing
all documents with all Regulatory Authorities and taking any other actions that
may be required for the receipt and/or maintenance of Regulatory Authority
approval for the commercial manufacture of the Products, other than with respect
to any Manufacturing Site licenses and/or registrations required to be obtained
and maintained by Patheon. Patheon will assist Client, to the extent consistent
with Patheon’s obligations under this Agreement, to obtain Regulatory Authority
approval for the commercial manufacture of all Products as quickly as reasonably
possible.

(b) Verification of Data. At least [***] days prior to filing any documents with
any Regulatory Authority that incorporate data generated by Patheon, Client will
give Patheon a copy of the documents incorporating this data to give Patheon the
opportunity to verify the accuracy and regulatory validity of those documents as
they relate to Patheon generated data.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 21 -



--------------------------------------------------------------------------------

(c) Verification of CMC. At least [* * *] days prior to filing with any
Regulatory Authority any documentation which is or is equivalent to the FDA’s
Chemistry and Manufacturing Controls (“CMC”) related to any Marketing
Authorization, such as a New Drug Application or Abbreviated New Drug
Application, Client will give Patheon a copy of the CMC documentation as well as
all supporting documents which have been relied upon to prepare the CMC
documentation. This disclosure will permit Patheon to verify that the CMC
documentation accurately describes the work that Patheon has performed and the
manufacturing processes that Patheon will perform under this Agreement. Client
will give Patheon copies of all FDA filings at the time of submission which
contain CMC information regarding the Product. Notwithstanding the foregoing,
Client may omit from the materials provided to Patheon any CMC documentation and
supporting documents which have been previously provided to Patheon by Client
and which have not been modified or edited by Client.

(d) Deficiencies. If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under subsections (b) and
(c) above is inaccurate or deficient in any manner whatsoever (the
“Deficiencies”), Patheon will notify Client in writing of the Deficiencies. The
parties will meet to discuss any such Deficiencies and will work together to
resolve such Deficiencies before any pre-approval inspection, provided that to
the extent of any disagreement concerning the form or content any information or
submissions covered by subsections (b) and (c) above, Client will have the final
decision-making authority.

(e) Client Responsibility. For clarity, the parties agree that in reviewing the
documents referred to in subsections (b) and (c) above, Patheon’s role will be
limited to verifying the accuracy of the description of the work undertaken or
to be undertaken by Patheon. Subject to the foregoing, Patheon will not assume
any responsibility for the accuracy of any application by Client for receipt of
an approval by a Regulatory Authority. The Client is solely responsibility for
the preparation and filing of the application for approval by the Regulatory
Authorities and any relevant costs will be borne by the Client, except as
otherwise provided in this Section 7.8.

(f) Inspection by Regulatory Authorities. If Client does not give Patheon the
documents requested under subsection (b) above within the time specified and if
Patheon reasonably believes that Patheon’s standing with a Regulatory Authority
may be jeopardized, Patheon may, in its sole discretion, delay or postpone any
inspection by the Regulatory Authority until Patheon has reviewed the requested
documents and is satisfied with their contents.

ARTICLE 8

TERM AND TERMINATION

 

8.1 Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31 of the Year that is five full Years after the Commencement
Date of each Product (the “Initial Term”), unless terminated earlier by one of
the parties in accordance herewith. This Agreement will automatically continue
after the Initial Term for each Product for successive terms of two years (each,
a “Successive Term”). Patheon may terminate this Agreement for any reason or no
reason at any time during the Initial Term or any Successive Term with at least
[***] prior written notice to Client.

 

8.2 Client Termination

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 22 -



--------------------------------------------------------------------------------

(a) Client may terminate this Agreement, for any reason or no reason, at any
time during the Initial Term or any Successive Term with at least [* * *] prior
written notice (a “Termination Notice”) to Patheon (a “Client Termination”).

(b) Except for a termination under Sections 8.3 (a), (b) or (c), if there is a
Client Termination for the [* * *] Product prior to the expiration of the
Initial Term, Client shall pay to Patheon (i) $[* * *] if the date of the
Termination Notice (the “Notice Effective Date”) occurs [* * *], (ii) $[* * *]
if the Notice Effective Date occurs [* * *] or (iii) $[* * *] if the Notice
Effective Date occurs [* * *] (the “Client Termination Payment”). Except for a
termination under Sections 8.3 (a), (b) or (c), if there is a Client Termination
for the [* * *] Product prior to the expiration of the [* * *], the Client
Termination Payment shall be (i) $[* * *] if the Notice Effective Date occurs
[* * *], (ii) $[* * *] if the Notice Effective Date occurs [* * *], or
(iii) $[* * *] if the Notice Effective Date occurs [* * *]. For the avoidance of
doubt, Client Terminations of the [* * *] and [* * *] Products as set forth
above are separate and independent and will result in Client Termination
Payments for each Product. The Client Termination Payment shall be due to
Patheon no later than [* * *] business days following the effective date of the
Client Termination. For the avoidance of doubt, no Client Termination Payment
shall result from a Client Termination that is effective on or after the
expiration of the Initial Term or from a Client Termination made under Sections
8.3 (a), (b) or (c).

 

8.3 Termination for Cause.

(a) Either party at its sole option may terminate this Agreement upon written
notice (the “Termination Notice”) where the other party has failed to remedy a
material breach of any of its representations, warranties, or other obligations
under this Agreement within [* * *] days following receipt of a written notice
of the breach that reasonably identifies the breach and expressly states that it
is a notice under this Section 8.3(a) (a “Breach Notice”). The aggrieved party’s
right to terminate this Agreement under this Section 8.3(a) may only be
exercised for a period of [* * *] days following the Termination Notice (where
the breach has not been remedied) and if the termination right is not exercised
during this period then the aggrieved party will be deemed to have waived the
breach of the representation, warranty, or obligation described in the Breach
Notice.

(b) Either party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other party if:
(i) the other party is declared insolvent or bankrupt by a court of competent
jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other party; or (iii) this Agreement is assigned
by the other party for the benefit of creditors.

(c) Client may terminate this Agreement as to any Product upon [***] days’ prior
written notice if any Authority takes any action, or raises any objection, that
prevents Client from importing, exporting, purchasing, or selling the Product.
But if this occurs, Client will still fulfill all of its obligations under
Section 8.5 below.

(d) Patheon may terminate this Agreement upon [* * *] months’ prior written
notice if Client assigns under Section 13.6 any of its rights under this
Agreement to an assignee that, in the opinion of Patheon acting reasonably, is:
(i) not a credit worthy substitute for Client; or (ii) a Patheon Competitor.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 23 -



--------------------------------------------------------------------------------

8.4 Product Discontinuation.

Client will give at least [* * *] months’ advance notice if it intends to no
longer order Manufacturing Services for a Product due to this Product’s
discontinuance in the market.

 

8.5 Obligations on Termination.

If this Agreement is completed, expires, or is terminated in whole or in part
for any reason, then:

(a) Patheon will cease the manufacture of Products and will terminate any
unfilled orders with third parties that Patheon may have previously submitted
with respect to Components, to the extent such orders may be terminated or
revoked;

(b) Client will (i) take delivery of and pay for any undelivered Products, at
the Price in effect at the time the order for such Products was placed, and
(ii) take delivery of any unused Active Materials. Patheon will cooperate with
Client in the surrender, delivery and transfer of these items as promptly as is
commercially reasonable, with any shipping and related expenses to be borne by
Client;

(c) Client will purchase, at Patheon’s out-of-pocket costs (including all such
costs incurred by Patheon for the purchase and handling of the Inventory), the
Inventory applicable to the Products which was purchased, produced or maintained
by Patheon in contemplation of filling Firm Orders or in accordance with
Section 5.2 prior to notice of termination being given;

(d) Client will satisfy the purchase price payable under Patheon’s
non-cancellable orders with suppliers of Components, if the orders were made by
Patheon prior to notice of termination being given and in reliance on Firm
Orders or in accordance with Section 5.2;

(e) Client will purchase from Patheon any existing work-in-process held by
Patheon, at a price to be mutually agreed in good faith. But if Client
terminates this Agreement under Section 8.3(a), Client, at its option, may
purchase from Patheon any existing work-in-progress held by Patheon, at a price
to be mutually agreed in good faith.

(f) Client will make [***] efforts, at its own expense, to remove from Patheon
site(s), within [* * *] Business Days, all of Client’s Components, Inventory and
Materials (whether current or obsolete), supplies, undelivered Product,
chattels, capital equipment or other moveable property owned by Client, related
to the Agreement and located at a Patheon site or that is otherwise under
Patheon’s care and control (“Client Property”). If Client fails to remove the
Client Property within [* * *] Business Days following the completion,
termination, or expiration of the Agreement Client will pay Patheon $[* * *] per
pallet, per [* * *], [* * *] [* * *] minimum ($[* * *] per pallet, per [* * *],
[* * *] minimum, for any of the Client Property that contains controlled
substances or requires refrigeration) thereafter for storing the Client Property
and will assume any third party storage charges invoiced to Patheon regarding
the Client Property. Patheon will invoice Client for the storage charges as set
forth in Section 5.6 of this Agreement; and

(g) upon the request of Client, and at Client’s expense, Patheon will provide
such assistance as is reasonably necessary to assist Client in transferring the
manufacture of the Product to another facility; provided, however, that Client
acknowledges that no competitor of Patheon will be permitted access to the
Manufacturing Site; and

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 24 -



--------------------------------------------------------------------------------

Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the parties may have under this
Agreement. For greater certainty, termination of this Agreement for any reason
will not affect the obligations and responsibilities of the parties under
Articles 10 and 11 and Sections 5.4, 5.5, 8.4, 13.1, 13.2, 13.3, and 13.15, all
of which survive any termination.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1 Authority.

Each party covenants, represents, and warrants that:

(a) it has the full right and authority to enter into this Agreement, and that
it is not aware of any impediment that would inhibit its ability to perform its
obligations hereunder;

(b) this Agreement has been duly executed and delivered by, and is a legal and
valid obligation binding upon such party, subject to the effects of bankruptcy,
insolvency, or other laws of general application affecting the enforcement of
creditor rights and judicial principles affecting the availability of specific
performance and general principles of equity, whether enforceability is
considered a proceeding at law or equity; and

(c) the entry into, the execution and delivery of, and the carrying out and
other performance of its obligations under this Agreement by such party (i) does
not conflict with, or contravene or constitute any default under, any agreement,
instrument or understanding, oral or written, to which it is a party, including,
but not limited to, its certificate of incorporation or by-laws, and (ii) does
not violate Applicable Laws or any judgment, injunction, order or decree of any
Authority having jurisdiction over it.

 

9.2 Client Warranties.

Client covenants, represents, and warrants that:

 

  (a) Non-Infringement.

 

  (i) the Specifications for each of the Products are its or its Affiliate’s
property and that Client may lawfully disclose the Specifications to Patheon;

 

  (ii) any Client Intellectual Property used by Patheon in performing the
Manufacturing Services according to the Specifications is (A) owned or
controlled by Client or its Affiliates, (B) may be lawfully used as directed by
Client, and (C) to its knowledge does not infringe and will not infringe any
Third Party Rights;

 

  (iii) to the knowledge of Client, the performance of the Manufacturing
Services by Patheon for any Product under this Agreement or the use or other
disposition of any Product by Patheon as may be required to perform its
obligations under this Agreement does not and will not infringe any Third Party
Rights;

 

  (iv) to the knowledge of Client, there are no actions or other legal
proceedings, concerning the infringement of Third Party Rights related to any of
the Specifications, or any of the Active Materials and the Components, or the
sale, use, or other disposition of any Product made in accordance with the
Specifications;

 

- 25 -



--------------------------------------------------------------------------------

  (b) Quality and Compliance.

 

  (i) the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;

 

  (ii) the Products, if labelled and manufactured in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws
(i) may be lawfully sold and distributed in every jurisdiction in which Client
markets the Products, (ii) will be fit for the purpose intended, and (iii) will
be safe for human consumption; and

 

  (iii) on the date of shipment to Patheon, the API will conform to the
Specifications for the API that Client has given to Patheon and that the API
will be adequately contained, packaged, and labelled and will conform to the
affirmations of fact on the container.

 

9.3 Patheon Warranties.

Patheon covenants, represents, and warrants that:

(a) it will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws;

(b) any Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services (i) is Patheon’s or its Affiliate’s unencumbered
property, (ii) may be lawfully used by Patheon, and (iii) to its knowledge, does
not infringe and will not infringe any Third Party Rights;

(c) it has and will maintain throughout the term of this Agreement, the
expertise, with respect to personnel and equipment, to fulfill the obligations
established hereunder, and has obtained all requisite material licenses,
authorizations and approvals required by all Authorities to manufacture the
Products;

(d) the Manufacturing Site, all other facilities, all equipment and all
personnel to be employed by Patheon in rendering the Manufacturing Services are
currently, and will be at the time each batch of Products is produced, qualified
in accordance with all Applicable Laws, including, but not limited to, cGMPs;

(e) there are no pending or uncorrected citations or adverse conditions noted in
any inspection of the Manufacturing Site or any other facilities to be employed
by Patheon in rendering the Manufacturing Services which would cause the
Products to be misbranded or adulterated within the meaning of the Act,
including, but not limited to, all cGMPs;

(f) to the knowledge of Patheon, the Manufacturing Services and the
contributions of Patheon to the manufacture of the finished Product in
accordance with this Agreement do not and will not infringe any Third Party
Rights, except to the extent caused or contributed to by any breach of Client’s
warranties under Section 9.2(a);

(g) to the knowledge of Patheon, there are no pending or threatened claims
against Patheon asserting that any of the activities of Patheon relating to the
manufacture, import, use, or sale of pharmaceutical products, or the conduct of
the activities contemplated herein by Client, infringe, misappropriate, or
violate any Third Party Rights;

 

- 26 -



--------------------------------------------------------------------------------

(h) all employees, consultants, subcontractors and agents performing services
for Patheon hereunder have assigned, or will assign, in writing to Patheon all
of their right, title and interest in, to and under any and all Inventions
directly relating to the Product;

(i) all Product manufactured and supplied to the Client under this Agreement
will not be adulterated or misbranded within the meaning of the Act or other
Applicable Laws as of the time that the finished Product is transferred to the
carrier at Patheon’s shipping point; and

(j) all Product manufactured and supplied to the Client under this Agreement
will have the minimum Shelf Life specified for such Product in the
Specifications and, in any event, will be shipped to the Client promptly (and in
any event not more than three months) after the date of its manufacture.

 

9.4 Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b). Patheon represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Act.

 

9.5 Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services at the Manufacturing Site.

 

9.6 No Warranty.

EXCEPT AS SET FORTH IN THIS SECTION 9, NEITHER PARTY MAKES ANY WARRANTY OF ANY
KIND, EITHER EXPRESSED OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY
SET FORTH IN THIS AGREEMENT. PATHEON MAKES NO WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY FOR THE PRODUCTS.

 

9.7 Confidential Treatment.

Client covenants that it will use commercially reasonable efforts to obtain
confidential treatment of certain mutually agreed upon terms of this Agreement
pursuant to Rule 24b-2 promulgated by the Securities and Exchange Commission
(the “SEC”) under the Securities Exchange Act of 1934, as amended. Client will
give Patheon a reasonable opportunity to review and comment upon the requested
confidential treatment of this Agreement prior to filing with the SEC.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE 10

REMEDIES AND INDEMNITIES

 

10.1 Consequential Damages.

Under no circumstances whatsoever will either party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.

 

10.2 Limitation of Liability.

(a) Active Materials. Except as expressly set forth in Section 2.2 and Article
6, under no circumstances will Patheon be responsible for any loss or damage to
the Active Materials. Patheon’s maximum responsibility for loss or damage to the
Active Materials will not exceed [***] set forth in Schedule D.

(b) Maximum Annual Liability. Except for any liability arising under
Section 2.2.4 for a Casualty Loss or under Section 10.3, Patheon’s maximum
liability to Client under this Agreement [* * *], for any reason whatsoever,
including, without limitation, any liability arising under Article 6 hereof or
resulting from any and all breaches of its representations, warranties, or any
other obligations under this Agreement will not exceed [* * *] the [* * *] of
(i) $[* * *] USD or (ii) [* * *]% of Patheon’s revenues received pursuant to
this Agreement, up to a maximum amount of $[* * *] USD in the aggregate.

 

10.3 Patheon.

Patheon agrees to defend, indemnify, and hold Client, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and/or in favour of third parties (other than
Affiliates) resulting from, or relating to (i) a failure by Patheon to perform
the Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, or (ii) any other breach of this Agreement by Patheon,
including, without limitation, any representation, warranty or covenant
contained herein, except to the extent that the losses, damages, costs, claims,
demands, judgments, and liability are due to the negligence or wrongful act(s)
of Client, its officers, employees, agents, or Affiliates.

 

10.4 Client.

Client agrees to defend, indemnify, and hold Patheon, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and in favour of third parties (other than
Affiliates) resulting from, or relating to (i) any claim of infringement or
alleged infringement of any Third Party Rights in the Products, or any portion
thereof, or (ii) any claim of personal injury or property damage to the extent
that the injury or damage is the result of a breach of this Agreement by Client,
including, without limitation, any representation, warranty or covenant
contained herein, except to the extent that the losses, damages, costs, claims,
demands, judgments, and liability are due to the negligence or wrongful act(s)
of Patheon, its officers, employees, or agents.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 28 -



--------------------------------------------------------------------------------

10.5 Indemnification Procedure

If a claim occurs for which a party has an indemnification obligation under
Section 10.3 or 10.4, the indemnified party (the “Indemnitee”) will:
(a) promptly notify the indemnifying party (the “Indemnitor”) in writing of the
claim; (b) use [***] efforts to mitigate the effects of the claim;
(c) reasonably cooperate with the Indemnitor in the defense of the claim; and
(d) permit the Indemnitor to control the defense and settlement of the claim,
with counsel reasonably satisfactory to the Indemnitee, all at the Indemnitor’s
cost and expense. If the Indemnitor assumes the defense of the claim, the
Indemnitee may participate in such defense with the Indemnitee’s own counsel who
will be retained, at the Indemnitee’s sole cost and expense; provided, however,
that neither the Indemnitor nor the Indemnitee will consent to the entry of any
judgment or enter into any settlement with respect to the claim without the
prior written consent of the other party, which consent will not be unreasonably
withheld or delayed. If the Indemnitee withholds consent in respect of a
judgment or settlement involving only the payment of money by the Indemnitor and
which would not involve any stipulation or admission of liability or result in
the Indemnitee becoming subject to injunctive relief or other relief, the
Indemnitor will have the right, upon written notice to the Indemnitee within
[* * *] days after receipt of the Indemnitee’s written denial of consent, to pay
to the Indemnitee, or to a trust for its or the applicable third party’s
benefit, such amount established by such judgment or settlement in addition to
all interest, costs or other charges relating thereto, together with all
attorneys’ fees and expenses incurred to such date for which the Indemnitor is
obligated under this Agreement, if any, at which time the Indemnitor’s rights
and obligations with respect to such claim will cease. The Indemnitor will not
be liable for any settlement or other disposition of a claim by the Indemnitee
which is reached without the written consent of the Indemnitor.

 

10.6 Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Products. Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, cGMPs and Applicable Law, and Client, not
Patheon, is best positioned to inform and advise potential users about the
circumstances and manner of use of the Products.

ARTICLE 11

CONFIDENTIALITY

 

11.1 Confidentiality.

The Confidentiality Agreement will apply to all Confidential Information
disclosed by the parties under this Agreement. If the Confidentiality Agreement
expires or is terminated prior to the expiration or termination of this
Agreement, the terms of the Confidentiality Agreement will continue to govern
the parties’ obligations of confidentiality for any Confidential Information
disclosed by the parties hereunder, for the term of this Agreement and seven
years thereafter, as though the Confidentiality Agreement remained in full force
and effect.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE 12

DISPUTE RESOLUTION

 

12.1 Commercial Disputes.

If any dispute arises out of this Agreement (other than a dispute under
Section 6.1(b) or a Technical Dispute, as defined herein), the parties will
first try to resolve it amicably. In that regard, any party may send a notice of
dispute to the other, and each party will appoint, within [***] Business Days
from receipt of the notice of dispute, a single representative having full power
and authority to solve the dispute. The representatives will meet as necessary
in order to resolve the dispute. If the representatives fail to resolve the
matter within [* * *] from their appointment, or if a party fails to appoint a
representative within the [* * *] Business Day period set forth above, the
dispute will immediately be referred to the Chief Operating Officer, or in the
absence of such officer, the Chief Executive Officer (or another officer as
he/she may designate) of each party who will meet and discuss as necessary to
try to resolve the dispute amicably. Should the parties fail to reach a
resolution under this Section 12.1, the dispute will be referred to a court of
competent jurisdiction in accordance with Section 13.15.

 

12.2 Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections 6.1(b) or 12.1) between
the parties that is exclusively related to technical aspects of the
manufacturing, packaging, labelling, quality control testing, handling, storage,
or other activities under this Agreement (a “Technical Dispute”), the parties
will make all reasonable efforts to resolve the dispute by amicable
negotiations. In that regard, senior representatives of each party will, as soon
as practicable and in any event no later than [* * *] Business Days after a
written request from either party to the other, meet in good faith to resolve
any Technical Dispute. If, despite this meeting, the parties are unable to
resolve a Technical Dispute within a reasonable time, and in any event within
[* * *] Business Days of the written request, the Technical Dispute will, at the
request of either party, be referred for determination to an expert in
accordance with Schedule D. If the parties cannot agree that a dispute is a
Technical Dispute, Section 12.1 will prevail. For greater certainty, the parties
agree that the release of the Products for sale or distribution under the
applicable marketing approval for the Products will not by itself indicate
compliance by Patheon with its obligations for the Manufacturing Services and
further that nothing in this Agreement (including Schedule D) will remove or
limit the authority of the relevant qualified person (as specified by the
Quality Agreement) to determine whether the Products are to be released for sale
or distribution.

ARTICLE 13

MISCELLANEOUS

 

13.1 Inventions.

(a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable and non-sub licensable
license of Client’s Intellectual Property which Patheon must use in order to
perform the Manufacturing Services.

(b) All Inventions and Intellectual Property generated or derived by Patheon
while performing the Manufacturing Services, to the extent it is specific to the
development, manufacture, use, and sale of Client’s Product or Active Materials
that are the subject of the Manufacturing Services (including, but not limited
to, any new use, new formulation or any change in the method of producing,
testing or storing any Product), will be the exclusive property of Client.
Patheon will execute such instruments as will be required to evidence or
effectuate the Client’s ownership of any such Inventions or other Intellectual
Property, and will cooperate upon reasonable request in the prosecution of
patents and other Intellectual Property rights related thereto.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 30 -



--------------------------------------------------------------------------------

(c) All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a worldwide perpetual, irrevocable,
non-exclusive, paid-up, royalty-free, transferable and sub licensable license to
use the Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services to enable Client to manufacture and have manufactured the
Product(s) and to use, import, export, offer to sell, and sell the same, with
full right to sublicense to any third party in connection with the manufacture,
sale or distribution of the Product.

(d) Each party will be solely responsible for the costs of filing, prosecution,
and maintenance of patents and patent applications on its own Inventions.

(e) Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.

 

13.2 Intellectual Property.

Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement. Each party hereby acknowledges that it
does not have, and will not acquire any interest in any of the other party’s
trademarks or trade names unless otherwise expressly agreed. Each party agrees
not to use any trademarks or trade names of the other party, except as
specifically authorized by the other party in writing both as to the names or
marks which may be used and as to the manner and prominence of use. All goodwill
in any trademarks will inure to the benefit of the trademark owner. Client, in
its sole discretion, will determine the trademarks and trade names owned or
licensed by Client to be used in connection with the Products, including without
limitation, the trademarks and trade names which will appear on the labels,
packaging, and any promotional or other materials related to the Products.
Patheon will use those trademarks and trade names notified by Client to Patheon
for use in the labelling and packaging of the Products, and Patheon will use
only such notified trademarks and trade names for such purpose. Upon expiration
or termination of this Agreement, Patheon will immediately cease using all of
Client’s trademarks and trade names.

 

13.3 Insurance.

Each party will maintain commercial general liability insurance, including
contractual liability insurance covering the obligations of that party under
this Agreement through the term of this Agreement and for a period of three
years thereafter. This insurance will have policy limits of not less than
(i) $[***] for each occurrence for personal injury or property damage liability;
and (ii) $[* * *] in the aggregate per annum for product and completed
operations liability. If requested each party will give the other a certificate
of insurance evidencing the above and showing the name of the issuing company,
the policy number, the effective date, the expiration date, and the limits of
liability. The insurance certificate will further provide for a minimum of
[* * *] days’ written notice to the insured of a cancellation of the insurance.
If a party is unable to maintain the insurance policies required under this
Agreement through no fault of its own, then the party will forthwith notify the
other party in writing and the parties will in good faith negotiate appropriate
amendments to the insurance provision of this Agreement in order to provide
adequate assurances.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 31 -



--------------------------------------------------------------------------------

13.4 Independent Contractors.

The parties are independent contractors and this Agreement will not be construed
to create between Patheon and Client any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners, or any similar relationship, the existence of which is expressly
denied by the parties.

 

13.5 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement will not be deemed a waiver of the provision or any other
provision of this Agreement, with the exception of Sections 6.1 and 8.3. No
waiver will be effective unless made in writing and signed by the waiving party.

 

13.6 Assignment.

(a) Patheon may not assign this Agreement or any of its rights or obligations
hereunder without the written consent of Client, this consent not to be
unreasonably withheld. But Patheon may arrange for subcontractors to perform
specific testing services arising under this Agreement without the consent of
Client; provided, however, that Patheon will provide advance notice of the name
and function of any such subcontractor and will ensure such subcontractor’s
adherence to the terms of this Agreement, including, but not limited to, the
obligations of confidentiality set forth in Article 11.

(b) Subject to Section 8.3(d), Client may assign this Agreement or any of its
rights or obligations hereunder without approval from Patheon. But Client will
give Patheon prior written notice of any assignment (where and to the extent
possible), any assignee will covenant in writing with Patheon to be bound by the
terms of this Agreement, and Client will remain liable hereunder. Any partial
assignment will be subject to Patheon’s cost review of the assigned Products and
Patheon may terminate this Agreement or any assigned part thereof, on [***]
months’ prior written notice to Client and the assignee if good faith
discussions do not lead to agreement on amended Manufacturing Service fees
within a reasonable time.

(c) Despite the foregoing provisions of this Section 13.6, (i) either party may
assign this Agreement without the other party’s consent to any of its Affiliates
or to a successor to or purchaser of all or substantially all of it business,
(ii) Client may assign this Agreement without Patheon’s consent to a successor
to or purchaser of all or substantially all of it assets or business to which
this Agreement relates, but in each case (i) and (ii), the assignee must execute
an agreement with the non-assigning party whereby it agrees to be bound
hereunder.

 

13.7 Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by an event beyond that party’s
reasonable control and not reasonably preventable by such party, including, but
not limited to, strikes or other labor disturbances, lockouts, riots,
quarantines, communicable disease outbreaks, wars, acts of terrorism, fires,
floods, storms, interruption of or delay in transportation, defective equipment,
lack of or inability to obtain fuel, power or components, or compliance with any
order or regulation of any government entity acting within colour of right (a
“Force Majeure Event”). A party claiming a right to excused performance under
this Section 13.7 will immediately notify the other party in writing of the
extent of its inability to perform, which notice will specify the event that
prevents the performance. Notwithstanding the foregoing, such party will be
excused by reason of the Force Majeure Event only so long as it is exercising
commercially reasonable efforts to overcome such event. Neither party will be
entitled to rely on a Force Majeure Event to relieve it from an obligation to
pay money (including any interest for delayed payment) which would otherwise be
due and payable under this Agreement. Notwithstanding the foregoing, if a Force
Majeure Event prevents a party’s performance under this Agreement for an
aggregate of [***] days, the other party may terminate this Agreement upon
written notice to the non-performing party.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 32 -



--------------------------------------------------------------------------------

13.8 Additional Product.

Additional products may be added to this Agreement and the additional products
will be governed by the general conditions hereof with any special terms
(including, without limitation, price) governed by executed amendments to
Schedules A, B, and C as applicable.

 

13.9 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other party by
personal delivery, by telecopy, facsimile communication, or confirmed receipt
email or by sending the same by first class mail, postage prepaid to the
respective addresses, telecopy or facsimile numbers or electronic mail addresses
set forth below:

If to Client:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court

Suite 200

La Jolla, CA 92037

Attention: Senior Vice President of Technical Operations

Telephone Number: (858) 875-8600

Facsimile Number: (858) 875-8650

Email address: wpiskorski@orexigen.com

With a copy to:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court

Suite 200

La Jolla, CA 92037

Attention: General Counsel

Telephone Number: (858) 875-8600

Facsimile Number: (858) 875-8650

 

- 33 -



--------------------------------------------------------------------------------

Email address: hturner@orexigen.com

With an additional copy to (which will not by itself constitute notice):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attention: Cheston J. Larson, Esq.

Telephone Number: (858) 523-5400

Facsimile Number: (858) 523-5450

Email address: cheston.larson@lw.com

If to Patheon:

Patheon Pharmaceuticals Inc.

2110 East Galbraith Road

Cincinnati, OH 45237-1625

Attention: Director of Legal Services

Telecopier No.: 513-948-6927

Email address: Frank.McCune@patheon.com

With a copy to:

Patheon Inc.

4721 Emperor Boulevard

Research Triangle Park,

NC 27703

Attention: General Counsel

Telecopier No.: 919-474-2269

Email address: Doaa.Fathallah@patheon.com

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this
Section 13.9. Notices or written communications made or given by personal
delivery, telecopy, facsimile, or electronic mail will be deemed to have been
sufficiently made or given when sent (receipt acknowledged), or if mailed, five
days after being deposited in the United States, Canada, or European Union mail,
postage prepaid or upon receipt, whichever is sooner.

 

13.10 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions hereof, because each provision is
separate, severable, and distinct.

 

- 34 -



--------------------------------------------------------------------------------

13.11 Entire Agreement.

This Agreement, together with the Quality Agreement and the Confidentiality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof. Any modification,
amendment, or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties. In case of conflict, the prevailing
order of documents will be this Agreement, the Quality Agreement, and the
Confidentiality Agreement.

 

13.12 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of Client or Patheon to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both parties.

 

13.13 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

 

13.14 Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original or
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

13.15 Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably
withheld. Despite this, Client agrees that Patheon may include Client’s name and
logo in customer lists or related marketing and promotional material for the
purpose of identifying users of Patheon’s Manufacturing Services.

 

13.16 Governing Law.

This Agreement will be construed and enforced in accordance with the laws of the
State of New York, excluding its conflicts of law provisions, and the laws of
the United States of America applicable therein and subject to the exclusive
jurisdiction of the courts thereof. The UN Convention on Contracts for the
International Sale of Goods will not apply to this Agreement.

[Signature Page Follows]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

 

PATHEON PHARMACEUTICALS INC. By:   /s/ Geoff Glass Name:   Geoff Glass Title:  
Executive Vice President

 

PATHEON INC. By:   /s/ Geoff Glass Name:   Geoff Glass Title:   Executive Vice
President

 

OREXIGEN THERAPEUTICS, INC. By:   /s/ Michael A. Narachi Name:   Michael A.
Narachi Title:   President and Chief Executive Officer

 

By:   /s/ Graham K. Cooper Name:   Graham K. Cooper Title:   Chief Financial
Officer

 

- 36 -



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 37 -



--------------------------------------------------------------------------------

[* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 38 -



--------------------------------------------------------------------------------

[* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 39 -



--------------------------------------------------------------------------------

SCHEDULE B

Product Pricing

[***]

 

[* * *]

  

[* * *]

  

[* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

 

[* * *]

  

[* * *]

  

[* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

[* * *]

 

[* * *]

  

[* * *]

  

[* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 40 -



--------------------------------------------------------------------------------

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 41 -



--------------------------------------------------------------------------------

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE C

ACTIVE MATERIALS

 

[***]

     

[* * *]

  

[* * *]

  

[* * *]

[* * *]

 

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]

[* * *]

[* * *]

 

[* * *]

   [* * *]

[* * *]

   [* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE D

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

1. Appointment of Expert. Within [***] Business Days after a party requests
under Section 12.2 that an expert be appointed to resolve a Technical Dispute,
the parties will jointly appoint a mutually acceptable expert with experience
and expertise in the subject matter of the dispute. If the parties are unable to
so agree within the [* * *] Business Day period, or in the event of disclosure
of a conflict by an expert under Paragraph 2 hereof which results in the parties
not confirming the appointment of the expert, then an expert (willing to act in
that capacity hereunder) will be appointed by an experienced arbitrator on the
roster of the American Arbitration Association.

2. Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

3. Procedure. Where an expert is appointed:

 

  (a) Timing. The expert will be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within
[* * *] Business Days (or another other date as the parties and the expert may
agree) after receipt of all information requested by him under Paragraph 4(b)
hereof.

 

  (b) Disclosure of Evidence. The parties undertake one to the other to give to
any expert all the evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within
[* * *] Business Days of a written request from the relevant expert to do so.

 

  (c) Advisors. Each party may appoint any counsel, consultants and advisors as
it feels appropriate to assist the expert in his determination and so as to
present their respective cases so that at all times the parties will co-operate
and seek to narrow and limit the issues to be determined.

 

  (d) Appointment of New Expert. If within the time specified in Paragraph 4(a)
above the expert will not have rendered a decision in accordance with his
appointment, a new expert may (at the request of either party) be appointed and
the appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue between the parties save this if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then this decision will have effect and the proposed appointment of
the new expert will be withdrawn.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 44 -



--------------------------------------------------------------------------------

  (e) Final and Binding. The determination of the expert will, except for fraud
or manifest error, be final and binding upon the parties.

 

  (f) Costs. Each party will bear its own costs for any matter referred to an
expert hereunder and, in the absence of express provision in the Agreement to
the contrary, the costs and expenses of the expert will be borne by the losing
party.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Schedule D)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

- 45 -



--------------------------------------------------------------------------------

SCHEDULE E

Capital Requirements

[ * **]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 46 -



--------------------------------------------------------------------------------

[* * *]

 

[* * *]

  

[* * *]

  

[* * *]

  

[* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 47 -



--------------------------------------------------------------------------------

[***]

 

[* * *]

  

[* * *]

  

[* * *]

  

[* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

[* * *]

   [* * *]    [* * *]    [* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 48 -



--------------------------------------------------------------------------------

SCHEDULE F

MONTHLY ACTIVE MATERIALS INVENTORY REPORT

 

TO: OREXIGEN THERAPEUTICS, INC.

 

FROM: PATHEON PHARMACEUTICALS INC. /PATHEON INC.

 

RE: Active Materials monthly inventory report under Section 2.2.1 of the
Manufacturing Services Agreement dated March 12, 2010 (the “Agreement”)

 

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]1

[* * *]

[* * *]

[* * *]

[* * *]

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

PATHEON PHARMACEUTICALS INC. /PATHEON INC.                DATE:
                                                     

Per:                                              

Name:

Title:

 

1 [* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 49 -



--------------------------------------------------------------------------------

SCHEDULE G

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION AND CALCULATION

OF ACTUAL ANNUAL YIELD

 

TO: OREXIGEN THERAPEUTICS, INC.

 

FROM: PATHEON PHARMACEUTICALS INC. /PATHEON INC.

 

RE: Active Materials annual inventory reconciliation report and calculation of
Actual Annual Yield under Section 2.2.1 of the Manufacturing Services Agreement
dated March 12, 2010 (the “Agreement”)

 

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]2

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

2 [* * *]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 50 -



--------------------------------------------------------------------------------

[* * *]                                 .

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

DATE:                     

PATHEON PHARMACEUTICALS INC. /PATHEON INC.

Per:                                         

Name:

Title:

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 51 -



--------------------------------------------------------------------------------

SCHEDULE H (Reserved)

 

- 52 -